       Case 2:20-cv-01855-MCE-CKD Document 31 Filed 10/23/20 Page 1 of 1


1    Treven I. Tilbury (SBN 210052)
     Adrian J. Webber (SBN 259118)
2    REYNOLDS TILBURY WOODWARD LLP
3    11601 Blocker Drive, Suite 105
     Auburn, CA 95603
4    Telephone: (530) 885-8500
     Facsimile: (530) 885-8113
5
6    Attorneys for Plaintiffs WILLIAM BLACKBURN
     and BRAD MICKELSEN
7
8
9
                                       UNITED STATES DISTRICT COURT
10
                                      EASTERN DISTRICT OF CALIFORNIA
11
12                                                      Case No.: 2:20-CV-01855-MCE-CKD
     WILLIAM BLACKBURN, BRAD
13   MICKELSEN,
                                                        ORDER GRANTING PLAINTIFFS’ EX
                    Plaintiffs,                         PARTE APPLICATION FOR LEAVE TO
14
                                                        FILE A RESPONSE TO DEFENDANTS’
15                  vs.                                 OPPOSITION TO ORDER TO SHOW
     GROWLIFE, INC., a Delaware corporation;            CAUSE
16
     MARCO HEGYI, an individual; MARK
17   SCOTT, an individual; and DOES 1 - 100,
     inclusive,
18                                                      Judge: Hon. Morrison C. England, Jr.
19                  Defendants.

20
            Having reviewed Plaintiffs’ Ex Parte Application for Leave to File a Response to
21
     Defendants’ Opposition to Order to Show Cause, and good cause appearing, Plaintiffs’ request for
22
     Leave to File a Response to Defendants’ Opposition to Order to Show Cause is GRANTED.
23
     Plaintiffs’ response and any supporting documents shall be filed no later than Friday, November 6,
24
     2020, and Defendants’ reply, if any, shall be filed no later than Friday, November 13, 2020.
25
            IT IS SO ORDERED.
26
27
     Dated: October 23, 2020
28



                                                    1
                          ORDER GRANTING EX PARTE APPLICATION TO FILE A RESPONSE
